Name: Commission Regulation (EEC) No 2306/88 of 26 July 1988 amending Annex I to Regulation (EEC) No 1785/81 and the Annex to Regulation (EEC) No 1010/86 in the sugar sector
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  agricultural policy;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 201 /6527. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2306/88 of 26 July 1988 amending Annex I to Regulation (EEC) No 1785/81 and the Annex to Regulation (EEC) No 1010/86 in the sugar sector number of anomalies, such as references to products which are not made from sugar or are derived from primary forms already listed in the said annexes ; whereas it is therefore advisable, for clarity and in the interest of sound management of the sugar markets, to remove such anomalies from the said annexes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2250/88 (2), and in particular Articles 9 (5) and 19 (7) thereof, Whereas a number of regulations implementing the market organization for sugar have had to be adjusted following the introduction, from 1 January 1988 , of the Combined Nomenclature ; whereas the adjustments concern in particular Annex I to Regulation (EEC) No 1785/81 and the Annex to Council Regulation (EEC) No 1010/86 (3), as amended by Regulation (EEC) No 1714/88 (4) ; Whereas as a result of the process of alignment with the Combined Nomenclature those annexes contain a HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1785/81 , as adapted by Commission Regulation (EEC) No 3393/87 (*), is replaced by the following : 'ANNEX I CN code i Description ex 0403 0710 0710 40 00 0711 071 1 90 0711 90 30 ex 1302 1302 31 00 1302 32 1302 39 00 ex 1520 1520 90 00 1702 50 00 1702 90 10 ex 1704 Buttermilk, curdled milk and cream, yoghourt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa Vegetables (uncooked or cooked by steaming or by boiling in water), frozen :  Sweet corn Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for unmediate consumption :  Other vegetables mixtures of vegetables :   Vegetables :    Sweet corn Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Mucilages and thickeners, whether or not modified, derived from vegetable products Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes :  Other, including synthetic glycerol Chemically pure fructose Chemically pure maltose Sugar confectionery (including white chocolate), not containing cocoa, excluding liquorice extract of subheading 1704 90 10 (') OJ No L 177, 1 . 7. 1981 , p. 4 . 0 OJ No L 198, 26. 7. 1988. (3) OJ No L 94, 9 . 4. 1986, p. 9. (4) OJ No L 152, 18 . 6. 1988, p. 23. 0 OJ No L 377, 31 . 12. 1987, p. 24. No L 201 /66 Official Journal of the European Communities 27. 7. 88 CN code Description 1806 ex 1901 Chocolate and other food preparations containing cocoa Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included :  Preparations for infant use, put up for retail sale  Mixes and doughs for the preparations of bakers' wares of heading No 1905  Other   Other Pasta, whether or not cooked or stuffed (with meal or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli , cannelloni ; couscous, whether or not prepared :  Stuffed pasta, whether or not cooked or otherwise prepared : Other :    Cooked    Other  Other pasta  Couscous : I ,   Other Prepared foods obtained by the swelling or roasting of cereals or products (for example, corn flakes) ; cereals other maize (corn), in grain form, pre-cooked or otherwise prepared Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products :  Gingerbread and the like  Sweet biscuits ; waffles and wafers  Rusks, toasted bread and similar toasted products  Other :   Other :    Waffles and wafers with a water content exceding 10 % by weight    Biscuits ; extruded or expanded products, savoury or salted Other :     With added sweetening matter .     Other Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid :  Other : ^   Sweet corn (Zea mays var. saccharata)   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen :  Potatoes :   Other :    In the form of flour, meal or flakes ^  Other vegetable? and mixtures of vegetables :   Sweet corn (Zea mays var. saccharata) 1901 10 00 1901 20 00 1901 90 1901 90 90 ex 1902 ex 1902 20 1902 20 91 1902 20 99 1902 30 ex 1902 40 1902 40 90 1904 1905 1905 20 1905 30 1905 40 00 1905 90 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2001 ex 2001 90 2001 90 30 2001 90 40 2004 2004 10 2004 10 91 ex 2004 90 2004 90 10 27. 7. 88 Official Journal of the European Communities No L 201 /67 CN code Description ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 20  Potatoes : 2005 20 10   In the form of flour, meal or flakes 2005 80 00  Sweet corn (Zea mays var. saccharata) 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : ex 2008 11 1   Ground-nuts : 2008 11 10    Peanut butter  Other, including mixtures other than those of subheading 2008 19 : ex 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a bases of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof ex 2102 Yeasts (active or inactive) : other single-cell micro-organisms, dead but not including vaccines of heading No 3002) ; prepared baking powders : - 2102 10  Active yeasts :   Bakers' yeast : 2102 1,0 31    Dried 210210 39    Other 2101 20  Inactive yeasts ; other single-cell micro-organisms, dead :   Inactive yeasts : 2102 20 11    In tablet, cube or similar form, or in immediate packing of a net capacity of 1 kg or less 2102 20 19    Other ex 2103 Sauces and preparations therefor ; mixed condiments and mixed seasonings : mustard flour and meal and prepared mustard : 2103 10 00  Soya sauce 2103 20 00 l  Tomato ketchup and other tomato sauces 2103 90  Other 2105 00 lee creams and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included, excluding flavoured or coloured sugar syrups falling within subheadings 2106 90 30 to 2106 90 51 , 2106 90 55 and 2106 90 59 2202 Waters including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 20 2208 50 91 and 2208 50 99 2208 90 51 to 2208 90 79 ex 2520  Spirits obtained by distilling grape wine or grape marc  Geneva  Other spirituous beverages Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders : 2520 20  Plasters No L 201 /68 Official Journal of the European Communities 27. 7. 88 CN code Description «x 2839 Silicates ; commercial alkali metal silicates : 2839 90  Other Chapter 29 ORGANIC CHEMICALS Chapter 30 PHARMACEUTICAL PRODUCTS 3307 Preshave, shaving or after-shave preparations, personal , deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant properties :  Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites : 3307 49 00   Other 3307 90 00  Other 3401 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, mouled pieces or shapes, whether or not containing soap ; paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent r 3401 19 00   Other 3402 Organic surface-active agents (other than soap) ; surface-active preparations, washing preparations (including auxiliary preparations) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents 70 % or more by weight of petroleum oils or of oils obtamed from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : 3403 19   Other : 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3405 Polishes and creams, for footwear, furniture, floors, coach-work, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, non-wovens, cellular plastics or cellular rubber, impregnated, created or covered with such preparations), excluding waxes of heading No 3404 3407 00 00 Modelling pastes, including those put up for children's amusements ; preparations known as "dental wax" or as "dental impression compunds", put up in sets, in packings for retail vicos in plates, borseshoe shapes, stiks or similar forms ; other preparations for use in with a basic of plastes of calcined gypsum or calcium sulphate Chapter 35 (excluding heading 3501 and 3505) ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ENZYMES Chapter 38 (excluding heading 3809) MISCELLANEOUS CHEMICAL PRODUCTS 3901 to 3914 PLASTICS' 27. 7. 88 Official Journal of the European Communities No L 201 /69 Article 2 The Aniiex to Regulation (EEC) No 1010/86, as adapted by Commission Regulation (EEC) No 1714/88 , is replaced by the following : 'ANNEX LIST OF CHEMICAL PRODUCTS CN code Description 1302 31 00 1302 32 00 1302 39 00  Mucilages and thickeners, whether or not modified, derived from vegetable products ex 1520 ,1520 90 00 Glycerol (glycerine), whether or not pure ; glycerol waters glycerol lyes :  Other, including synthetic glycerol 1702 90 10   Chemically pure maltose ex 2520 2520 20 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retar ­ ders :  Plasters ex 2839 2839 90 Silicates ; commercial alkali metal silicates :  Other Chapter 29 (excluding codes 2905 43 00 and 2905 44) ORGANIC CHEMICALS Chapter 30 PHARMACEUTICAL PRODUCTS ex 3307 3307 49 00 3307 90 00 Pre-shave, shaving or after-shave preparations, personal deodorants, bath prepara ­ tions, depilatories and other perfumery, cosmetic or toilet preparations, not else ­ where specified or included ; prepared room deodorizes, whether or not perfumed or having disinfectant properties :  Preparations for perfuming or deodorizing rooms, including odoriferous prepara ­ tions used during religious rites :   Other  Other ex 3401 3401 19 00 Soap ; organic surface-active products and prestations for use as soap, in the form of bars, cakes moulded pieces or shapes, whether or not containing soap : paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or deter ­ gent :  Soap and organic surface-active products and preparations in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and non-wovens, impregnated, coated or covered with soap or detergent : Other 3402 Organic surface-active agents (other than soap) ; surface-active preparations (inclu ­ ding auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of code 3401 No L 201 /70 Official Journal of the European Communities 27. 7. 88 CN code Description ex 3403 Lubricating preparations (including cutting-oil preparations, anti-rust or anti ­ corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : ex 3403 19 Other : 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3405 Polishes and creams, for footwear, furniture, floors, coach-work, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, non-wovens, cellular plastics or cellular rubber, impreg ­ nated, coated or covered with such preparations), excluding waxes of code 3404 340700 00 t Modelling pastes, including those put up for children's amusements ; preparations known as "dental wax" or as "dental impression compounds", put up in sets, in packings of retail sale or in plates, horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) Chapter 35 (excluding codes 3501 , 3505 10 10, 3505 10 90 and 3502 20) ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES Chapter 38 (excluding codes 3809 10, ex 3809 91 00, ex 3809 92 00, ex 3809 99 00 and 3823 60) MISCELLANEOUS CHEMICAL PRODUCTS 3901 to 3914 PLASTICS' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1988 For the Commission Frans ANDRIESSEN Vice-President